Citation Nr: 0944893	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-31 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for shrapnel wound 
with retained foreign bodies, muscle group XI, left lower 
leg, with above the knee amputation, rated 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which assigned a 60 percent evaluation for 
shrapnel wound with retained foreign bodies, muscle group XI, 
left lower leg, with above the knee amputation.  


FINDING OF FACT

In correspondence received in November 2009, the Veteran's 
representative withdrew the Veteran's appeal for an increased 
evaluation for shrapnel wound with retained foreign bodies, 
muscle group XI, left lower leg, with above the knee 
amputation.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran with regard to the issue of entitlement to an 
increased evaluation for shrapnel wound with retained foreign 
bodies, muscle group XI, left lower leg, with above the knee 
amputation, currently evaluated as 60 percent disabling, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In correspondence received in November 2009, the Veteran's 
representative withdrew the Veteran's appeal to the Board 
concerning the issue of entitlement to an increased 
evaluation for shrapnel wound with retained foreign bodies, 
muscle group XI, left lower leg, with above the knee 
amputation.

Based on the above, there remain no allegations of error of 
fact or law for appellate consideration with regard to the 
issue of entitlement to an increased evaluation for shrapnel 
wound with retained foreign bodies, muscle group XI, left 
lower leg, with above the knee amputation, currently 
evaluated as 60 percent disabling.  Accordingly, it is 
therefore dismissed.


ORDER

The issue on appeal of entitlement to an increased evaluation 
for shrapnel wound with retained foreign bodies, muscle group 
XI, left lower leg, with above the knee amputation, currently 
evaluated as 60 percent disabling, is dismissed.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


